Citation Nr: 0938113	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-37 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from May 1961 to February 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran's back disorder existed prior to service and 
was noted at service entrance.

2.  The preexisting back disorder did not undergo an increase 
in severity during service.  


CONCLUSION OF LAW

The preexisting back disorder was not aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in March 2007.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, at his hearing the Veteran testified that he 
underwent an employment physical at McDonald-Douglas in the 
1960s, and that he eventually was treated after service by 
Dr. Karl Detwiler.  Although records from neither source are 
on file, the Board points out that the Veteran does not 
contend that the employment physical would document findings 
concerning his back, and he does not allege that records from 
Dr. Detwiler would be at all contemporaneous with his 
discharge from service.  As to the latter, the Veteran 
himself testified that he did not seek treatment after 
service until "quite awhile" had passed.  As discussed 
below, the question in this case is not whether any current 
back disorder originated in service, but whether any such 
back disorder was aggravated during service.  Consequently, 
any records from Dr. Detwiler documenting treatment many 
years after service would be of no more than marginal 
probative value as to the question of aggravation in service.  

In any event, at the Veteran's June 2009 BVA hearing it was 
agreed that the record would be held open until July 17, 
2009, for the specific purpose of allowing the Veteran to 
obtain and submit the referenced records.  It was explained 
that if no records were submitted in the allotted timeframe, 
the Board would assume either that the records are 
unavailable, or that the Veteran decided not to submit the 
records.  Under these circumstances, namely that the 
referenced records are of marginal probative value and that 
the Veteran was responsible for obtaining and submitting the 
records but did not, the Board finds that VA's duty to assist 
the Veteran in obtaining records in this case has been 
fulfilled.

The Veteran has not been examined in connection with this 
appeal.  The Board points out that there is no medical 
evidence of a current back disability.  Nor does the Board 
find that a back disability is the type of disorder capable 
of lay diagnosis.  See generally, Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Even assuming that the Veteran 
does have a current back disorder, however, there is no 
competent evidence of an event, injury or disease in service, 
of an increase in severity of a back disorder in service, and 
no evidence suggesting a link between any back disorder and 
service.  The Veteran himself does not allege that he 
experienced back problems continuously since service, only 
that quite awhile after service he sought treatment for back 
problems, and eventually underwent a laminectomy.  In 
context, the Board finds that the Veteran meant the term 
"quite awhile" to refer to a prolonged period of time 
encompassing years.  Given the above, the Board finds that a 
VA examination is not necessary to decide the claim.  See 
generally, McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that he has a back disorder 
that is related to service.  In his Notice of Disagreement he 
asserts that his back disorder was aggravated during service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b). 

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

The service treatment records show that at his entrance 
examination, the Veteran demonstrated marked scoliosis.  He 
was referred to Dr. J. Florence, who noted that the Veteran 
was unaware of his back deformity until the entrance 
examination.  The Veteran denied any back trouble up to that 
point, but acknowledged noticing that one side of his body 
was larger than the other.  Physical examination disclosed 
that the Veteran stood with a mild scoliosis of the dorsal 
spine; the examination was otherwise negative for any 
abnormalities.  X-ray studies of the lumbo-dorsal spine 
showed minimal scoliosis, and Dr. Florence diagnosed the 
Veteran as having mild idiopathic lumbo-dorsal scoliosis.  
The service treatment records are silent for any reference to 
complaints or findings regarding the back, other than for the 
removal of a sebaceous cyst.  The report of the Veteran's 
examination for discharge was silent for any reference to 
back complaints or findings.

There is no post-service medical evidence on file.  The 
Veteran maintains that his back was aggravated in service.  
At his June 2009 hearing he testified that he knew when he 
entered service that he had a back abnormality, but did not 
know it represented a disability.  He indicated that he 
experienced no back problems prior to service, and first 
experienced such problems in his last two years of service.  
He denied seeking any treatment in service for his 
complaints, and indicated that he did not seek treatment 
after service for quite awhile.  He testified that he 
eventually underwent a laminectomy.  The Veteran testified 
that he was not currently treated for his back disorder, and 
only used analgesics as needed.

The record clearly shows that at service entrance, the 
Veteran had scoliosis affecting his lumbo-dorsal spine.  
Marked scoliosis was noted on his entrance examination, and 
he was referred to a private physician who confirmed the 
presence of at least mild scoliosis.  Inasmuch as the back 
disability was noted at the time of entry into service, the 
Board finds that the presumption of soundness does not 
attach, and need not be rebutted.

The service treatment records are entirely silent for any 
mention of back complaints or findings.  No entries regarding 
any orthopedic or neurologic difficulties regarding the back 
were made.  Moreover, there are no post-service medical 
records on file at all.  The only evidence regarding back 
problems in service or since that time consist of the 
Veteran's statements and testimony.  The Veteran contends 
that he began experiencing back pain in the last two years of 
service.  The service records do not support his testimony, 
however, and in fact show that he denied any pertinent 
complaints at his discharge examination.  The Board 
consequently finds his statements as to back pain in service 
to lack credibility.  

The Board notes that there is no competent evidence of back 
disability since service.  The Veteran is perhaps competent 
to report undergoing a laminectomy.  He is not, however, 
competent to assess the current severity of his back disorder 
or, more importantly, to offer an opinion as to whether his 
back disorder worsened in severity during service.

Given the absence of any reference to back problems in 
service, and in the absence of any competent or credible 
evidence of back disability since service (and at the very 
least, for many years after service), the Board finds that 
the evidence does not even remotely suggest that any back 
disorder underwent aggravation in service.  

In sum, back disability was noted at service entrance, and 
the back disorder did not undergo any worsening in service.  
Indeed, there is no evidence that any back disorder is 
currently worse than the condition noted at service entrance.  
Under these circumstances the Board concludes that the 
preponderance of the evidence is against the claim, and the 
claim is denied.


ORDER

Service connection for back disability is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


